                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                             Case No. 19-CR-214

JOSHUA TAYLOR,

                       Defendant.


                     ORDER DENYING MOTION TO LIFT DETAINER


       Defendant Joshua Taylor pled guilty to conspiracy, in violation of 18 U.S.C. § 371, in

which he and a co-defendant rolled back odometers of high mileage vehicles in order to sell them

on Craigslist at an inflated price. On July 15, 2020, Taylor was sentenced to 18 months in the

custody of the Bureau of Prisons. Taylor’s federal sentence was ordered to run concurrent with

any state sentence. As a result of the federal sentence, the United States Marshal placed a federal

detainer upon Taylor at the Wisconsin correctional facility where he was then serving a state

sentence. A detainer is a request that when the subject is to be released from custody, the Marshal

is notified so that the defendant can be taken into custody and begin serving the federal sentence

previously imposed. On April 23, 2021, Taylor filed a motion to lift the federal detainer, stating

that he is slated for release from his state sentence in February 2025, and the federal detainer is

keeping him at a medium security facility. If this Court would lift the federal detainer, he suggests

he would be eligible for work release privileges.

       The federal detainer was placed on Taylor by the United States Marshal, not the Court, as

a direct result of the sentence imposed by the Court. The Court has no authority to lift the detainer.

If the Wisconsin Department of Corrections (WDOC) denies state prisoners who are under a

federal detainer from work release, that is a matter between the defendant and the WDOC. The
Court has no authority to direct the WDOC to change its policy. Taylor’s motion is therefore

denied.

          SO ORDERED at Green Bay, Wisconsin this 28th day of April, 2021.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach
                                                  United States District Judge




                                              2
